The CouRT
refused to permit the question to be put.
The jury found the defendant guilty.
The Court ordered the traverser to give security in $ 250 to indemnify the county; and for want of such security, committed him to the custody of the marshal. The next day he offered bail, and the counsel for the prosecution had included in the condition of the recognizance a clause that the traverser should pay £30 per annum to the mother so long as she should have the custody of the infant; but the Court ordered it struck out, that being a matter within the exclusive jurisdiction of a justice of the'peace, under the Maryland Act of 1796, c. 34.